Citation Nr: 1647390	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-35 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected epididymitis. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1974 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran or his representative if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

Pursuant to the Board's April 2015 remand, an addendum nexus opinion was provided in February 2016 to address whether the Veteran's ED was related to his service or his service-connected epididymitis.  Here, the examiner opined that the Veteran's ED is less likely than not related to any incident in service, to include the service-connected post-traumatic epididymitis.  The examiner noted that the Veteran's ED started around 2005, which was more than 20 years after separation from service and stated that ED is not a common complication of epididymitis.  However, an opinion was not obtained as to whether the Veteran's ED was aggravated by the Veteran's service-connected epididymitis.  See El-Amin v. Shinseki, 26 Vet. App.  136, 140 (2013) (finding that it is not at all clear that a medical finding that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability encompasses the question of aggravation under 38 C.F.R. § 3.310 (2015)).  Accordingly, the Board finds that remand is warranted so that an addendum opinion can be obtained which addresses this question.

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from February 2016 to present and associate them with the claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.  

2. Send the claims file to the examiner who provided the February 2016 opinion to obtain an addendum opinion with respect to the Veteran's erectile dysfunction.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should opine as to whether it is at least as likely as   not (50 percent probability or greater) that his erectile dysfunction has been permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the current residuals of the service-connected epididymitis.  If the examiner finds erectile dysfunction has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability    that is due to the epididymitis.  

A rationale must be provided for any opinion expressed.  

3. After completing the above development, and any other development deemed necessary, readjudicate   the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




